Citation Nr: 1619523	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected right ear hearing loss.

2. Entitlement to a compensable disability rating prior to January 26, 2010, and in excess of 10 percent disabling from January 26, 2010, forward, for service-connected umbilical hernia repair scars (a scar disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana  

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran has perfected an appeal for a claim of service connection for posttraumatic stress disorder; however, this claim is not ripe for adjudication. The Veteran has requested a Board hearing regarding this claim and he is awaiting scheduling of that hearing. Therefore, this issue is not considered part of the current appeal. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for an ear disorder other than hearing loss has been raised by the record. Specifically, lay and medical evidence indicates that the Veteran experiences ear symptoms distinct from hearing loss, including ear pain, a sensation of fluid in the ears, and dizziness particularly with head movement. See April 2010 Statement, February 2011 Private Treatment Record, October 2011 VA Treatment Record, December 2014 Hearing Transcript. A separate claim of service connection for an ear disorder other than hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. VA audiometric testing in September 2007 revealed a 60 decibel puretone threshold average and 48 percent speech discrimination in the right ear. 

2. VA audiometric testing in February 2010 revealed a 54 decibel puretone threshold average and 80 percent speech discrimination in the right ear.

3. VA audiometric testing in May 2015 revealed a 53 decibel puretone threshold average and 84 percent speech discrimination in the right ear. 

4. For the entire rating period on appeal, the Veteran's scar disability has been manifested by two superficial, stable, linear, but painful, scars, resulting in a limitation in function. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for service-connected right ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 10 percent disability rating, but no higher, for a scar disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (prior to October 23, 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7805 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in August 2007, September 2007, and August 2008 that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from October 2007, February 2010, May 2015, and August 2015, records from the Social Security Administration, and the Veteran's statements, including his testimony at the December 2014 Board hearing. 

The Veteran was afforded VA examinations in October 2007, February 2010, May 2015, and August 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating hearing loss and scar disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Right Ear Hearing Loss

The Veteran contends that his hearing loss results in difficulty understanding other people speak particularly with background noise present, and interferes with his enjoyment of the television. The Veteran's right ear hearing loss is currently rated as non-compensable. See 38 C.F.R. § 4.85. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d).

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85(e). Where impaired hearing is service-connected only in one ear, the non-service-connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. § 4.85(f); see also 38 C.F.R. § 3.383. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

Upon VA audiological examination in September 2007, the Veteran reported that his hearing loss caused difficulty understanding speech. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
75
80

The puretone threshold average, after rounding to the nearest whole number, was 60 decibels in the right ear. Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 48 percent in the right ear. These audiometric findings, as applied to Table VI, yield a Roman numeral designation of VIII for the right ear. The Roman numeral designation for the right ear (VIII) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. 

Upon private audiometry testing in April 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
55
65

The puretone threshold average, after rounding to the nearest whole number, was 36 decibels in the right ear. Speech discrimination testing revealed speech recognition ability of 100 percent in the right ear; however, there is no indication from the records if the Maryland CNC test was used. The private audiologist did not provide an assessment of the Veteran's functional impairment.

The Rating Schedule specifies that the Maryland CNC test be used for speech discrimination scores. See 38 C.F.R. § 4.85. When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011). While it is not clear if the April 2008 private audiologist used the Maryland CNC test, clarification is not needed. In comparison with the other audiologist test results during the appeal period, the April 2008 audiological results demonstrate the best hearing acuity. Even assuming the April 2008 private audiologist used the Maryland CNC test, the results do not demonstrate a compensable hearing loss disability. The private audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the right ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. 

In a September 2008 statement, the Veteran indicated that he has difficulty understanding speech, particularly in the presence of background noise. The Veteran indicated that other individuals have to raise their voice in order for the Veteran to hear them, which has caused difficulty in his personal relationships. Also in September 2008, the Veteran submitted two statements from friends (L.P. and B.P.) who both indicate similar levels of functional impairment as described by the Veteran caused by his hearing loss. 

Upon VA audiological examination in February 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
75
80

The puretone threshold average, after rounding to the nearest whole number, was 54 decibels in the right ear. Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent in the right ear. These audiometric findings, as applied to Table VI, yield a Roman numeral designation of IV for the right ear. The Roman numeral designation for the right ear (IV) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. The VA examiner did not provide an assessment of the Veteran's functional impairment. 

During the December 2014 Board hearing, the Veteran testified that his hearing loss has progressively worsened with a notable decline in the preceding several years. See Hearing Transcript p. 3. The Veteran testified that he has difficulty communicating with other people due to difficulty understanding speech particularly with background noises present. See id. at pp. 3-4. The Veteran also testified that he must turn up the volume on the television and radio, which is disturbing to others around him. See id. at p. 4. 
 
Upon VA audiological examination in May 2015, the Veteran reported that his hearing loss causes difficulty understanding speech causing others to raise their voices when speaking to him. The Veteran also indicated that he must turn up the volume when listening to the television. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
80
80

The puretone threshold average, after rounding to the nearest whole number, was 53 decibels in the right ear. Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 84 percent in the right ear. These audiometric findings, as applied to Table VI, yield a Roman numeral designation of II for the right ear. The Roman numeral designation for the right ear (II) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. The VA examiner noted that the Veteran's hearing impairment is most noticeable in difficult-listening situations, but with amplification and with reasonable accommodations, his hearing loss should not significantly affect his social or vocational potential or limit participation in most activities. 

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for right ear hearing loss. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes. While the February 2010 VA examination did not address functional impairments, the other VA examiners specifically addressed the functional effects caused by the Veteran's hearing loss disability. See Martinak, 21 Vet. App. at 455. The record does not otherwise contain valid audiometric testing not discussed above that may be used in evaluating the Veteran's current disability. Therefore, any application of staged ratings is inapplicable. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people with background noise present and difficulty hearing the television. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating. 

The preponderance of the evidence is against the appeal for a compensable disability rating for right ear hearing loss for any period on appeal and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Umbilical Hernia Repair Scars

The Veteran contends that his abdominal scars have resulted in pain, sensitivity, and limited functional mobility, including difficulty bending, twisting, and lifting. 

Scars are rated under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, depending on their location, quality, and associated symptomatology. See 38 C.F.R. § 4.118. The Veteran's abdominal scars are rated as non-compensable under Diagnostic Code 7805 prior to January 26, 2010, and as 10 percent disabling under Diagnostic Code 7804 from January 26, 2010, forward.  

During the pendency of the appeal, the rating criteria for scars were amended, effective October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008). Generally, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria. If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). However, the revised criteria here apply only to applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54708. However, "a veteran whom VA rated before such date under [Diagnostic Codes 7800-7805] may request review under [the amended] criteria, irrespective of whether his or her disability has worsened." See id. at 54710; see also 38 C.F.R. § 4.118. 

The Veteran's claim on appeal pre-dates October 23, 2008. While he has not specifically requested consideration under the amended criteria, the Veteran has made several statements after October 23, 2008, indicating his desire to seek an increased disability rating. See also AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). Moreover, in the September 2015 Supplemental Statement of the Case, the Veteran was provided with the amended rating criteria. Therefore, the Board will evaluate the Veteran's claim for an increased disability rating for abdominal scars under both the pre-amended and current rating criteria. As discussed below, the weight of the evidence supports a finding of a 10 percent disability rating under either set of criteria. 

Prior to October 23, 2008, in order to warrant a compensable rating for an abdominal scar, the evidence must show that the scar is: deep or causes limitation of motion, and is of an area exceeding six square inches (39 square centimeters) (10 percent under Diagnostic Code 7801); superficial, not causing limitation of motion, and is of an area exceeding 144 square inches (919 square centimeters) (10 percent under Diagnostic Code 7802); superficial and unstable (10 percent disabling under Diagnostic Code 7803); or superficial and is painful upon examination (10 percent disabling under Diagnostic Code 7804). See 38 C.F.R. § 4.118 (prior to October 23, 2008). Diagnostic Code 7805 provided that other scars are to be rated based on the limitation of function of the affected part. Id.

After October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for five or more scars that are unstable or painful. See 38 C.F.R. § 4.118 (effective October 23, 2008). Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code that would capture such effect. Id. 
	
In a June 1994 private examination report, the Veteran's private physician indicated that the Veteran underwent two inguinal hernia repairs and, as a result, "suffers with chronic lower abdominal pain as a result of the scar tissue." The private physician further indicated that the Veteran demonstrated limited mobility of his lower abdominal area. While this report is outside the relevant appeal period, this report is relevant to the extent that is demonstrates chronicity and relative stability of the Veteran's scars and their functional impairment. 

Upon VA scar examination in October 2007, the VA examiner documented two abdominal scars. The VA examiner documented one scar located in the right lower quadrant, measuring 0.5 centimeters in width and six centimeters in length. The VA examiner also documented a second scar located at the umbilicus, measuring 0.2 centimeters in width and one centimeter in length. The VA examiner noted that neither scar was tender to palpation or adhered to the underlying tissue, neither presented with skin ulceration or breakdown, and neither resulted in a limitation of motion or loss of function. 

In a September 2008 statement, the Veteran indicated that he experiences "residual chronic lower abdominal pain as a result of the scar tissue" following the two in-service inguinal hernia repairs. The Veteran further indicated that he experiences tenderness in the lower abdominal area, and experiences difficulty with bending or twisting motions. 

Upon VA examination in February 2010, the Veteran reported tenderness and sharp pain in the lower abdominal region and a feeling as is if "something is pulling inside." Upon physical examination, the VA examiner noted mild tenderness on deep palpation of the left mid-abdominal area. The VA examiner opined that the Veteran's scars resulted in moderate limitations in grooming, performing household chores, and shopping, and resulted in severe limitations in toileting and recreational activities. 

During the December 2014 Board hearing, the Veteran testified that his scars are tender and painful to the touch or from the pressure of a belt. See Hearing Transcript p. 7. The Veteran reported also feeling pain a "pulling" sensation from the inside, but denied any reopening of the scar. See id. at pp. 9-10. 

Upon VA skin examination in May 2015, the Veteran indicated that his two scars were tender to the touch, were very sensitive, and limit motion and bending due to pain. The VA examiner documented two painful, yet stable, scars in the anterior trunk region. The VA examiner indicated that both scars were linear in nature and measured one centimeter in length at the umbilicus and six centimeters in length in the right lower quadrant. The VA examiner indicated that both scars limit the Veteran's ability to bend, twist, and lift, and would preclude the Veteran from engaging in any work that would require heavy lifting or frequent bending. 

As the Veteran reported limited mobility due to his scars, the Veteran was provided a VA spinal examination in August 2015. Upon examination, the Veteran reported that his scars are painful and cause limited motion of his trunk. The VA examiner noted that the Veteran also experiences chronic low back pain with radiculopathy due to a non-service-connected work injury that resulted in a lumbar disc removal and laminectomy. Upon physical examination, the Veteran demonstrated limited forward flexion and extension. Following examination, however, the VA examiner indicated that while the Veteran demonstrated limited trunk mobility, the Veteran reported pain in his back and not in the abdominal region. The VA examiner opined that the limitation of mobility was due to the non-service-connected back condition, not the residual surgical scars. 

Across the entire appeal period, the evidence documents two abdominal scars: one in the right lower quadrant, measuring six centimeters in length and 0.5 centimeters in width; and one near to the umbilicus, measuring one centimeter in length and 0.2 centimeters in width. The total surface area of both scars is 3.2 square centimeters. Both scars have been consistently described as superficial and linear. 

Regarding the appeal period prior to October 23, 2008, the weight of the evidence supports a finding of entitlement to a 10 percent disability rating, but no higher. The pre-amended Diagnostic Code 7804 provided a compensable disability rating for scars that are superficial and painful upon examination. See 38 C.F.R. § 4.118 (prior to October 23, 2008). While the October 2007 VA examiner indicated that the abdominal scars were not painful upon examination, the Veteran, in his September 2008 statement, reported intermittent pain and tenderness causing a limitation in function. This statement is consistent with the June 1994 private examination report reflecting chronic abdominal pain and limited function. Therefore, while the VA examiner found that the scars were not painful upon examination, competent and credible lay and medical evidence demonstrates that the Veteran was experiencing pain due to his abdominal scars. Accordingly, the Veteran's scar disability more closely approximates the criteria for a 10 percent disability rating prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008). 

In review of the criteria for a separate disability rating prior to October 23, 2008, the preponderance of the evidence is against a separate disability rating under pre-amended Diagnostic Code 7801, which provided a compensable disability rating for scars that cause a limitation of motion and exceed 39 square centimeters in area. See 38 C.F.R. § 4.118 (prior to October 23, 2008). The Veteran's abdominal scars are consistently described as affecting a total surface area of 3.2 square centimeters; therefore, a compensable disability rating under the pre-amended Diagnostic Code 7801 is not warranted. Id. 

Regarding the appeal period from October 23, 2008, forward, the weight of the evidence supports a finding of entitlement to a disability rating of 10 percent, but no higher. As amended, Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are painful or unstable. The evidence consistently indicates that the Veteran has two scars that cause abdominal pain. While the January 2010 VA examination was the first documentation after October 23, 2008, that the Veteran's scars were painful, prior evidence, including the September 2008 statement and the June 1994 private examination report, reflect that the Veteran was experiencing abdominal pain due to his scars. Therefore, a 10 percent disability rating is warranted under Diagnostic Code 7804 from October 23, 2008, forward. 

In review of the criteria for a separate disability rating, the preponderance of the evidence is against a separate disability rating based on unstable scars at any time during the appeal period. See 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008); 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2015). An unstable scar as one where there is frequent loss of the skin covering the scar. Id. All VA examiners indicated that the Veteran's scars are stable, which was confirmed by the Veteran during the Board Hearing. See Hearing Transcript at p. 9.

The preponderance of the evidence is against a separate disability rating under Diagnostic Code 7805 at any time during the appeal period. While the October 2007 VA examiner indicated that the Veteran's scars resulted in no functional limitations, the February 2010 and May 2015 VA examiners both documented the Veteran's increased pain with trunk mobility and strenuous activities. However, during the August 2015 VA spinal examination, the Veteran demonstrated a non-compensable limitation of trunk mobility. See 38 C.F.R. § 4.71a. Moreover, the VA examiner indicated that the functional impairments reported by the Veteran were attributable to his non-service-connected back condition as the Veteran reported no abdominal pain during movement testing. Therefore, without evidence of a compensable loss of motion, a separate disability based on functional impairment is not warranted. In addition, a separate disability rating based solely upon painful movement would constitute pyramiding, as the 10 percent disability rating under Diagnostic Code 7804 already considers the painful effects of the Veteran's scars. See 38 C.F.R. § 4.14. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. As discussed above, the Veteran's two abdominal scars are uniformly described as superficial, stable, and linear. Therefore, a disability rating under Diagnostic Codes 7800 (scars of the head, face, or neck), 7801 (deep, non-linear scars), or 7802 (superficial, non-linear scars) are not for application. 

The Veteran is competent to report observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the scar disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

Resolving all reasonable doubt in favor of the Veteran, the weight of the evidence supports a 10 percent disability rating, but no higher, for the scar disability for the entire rating period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for right ear hearing loss, the scar disability, bilateral pes planus with plantar fasciitis, and tinnitus. 

Turning to the first step of the extraschedular analysis, the symptomatology and impairments caused by the Veteran's right ear hearing loss and scar disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Board has considered the Veteran's complaints of difficulty hearing and understanding others speak, particularly with background noise present. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his daily life. See Martinak, 21 Vet. App. at 455. To the extent that the Veteran has reported other ear symptoms not considered part of his hearing loss disability, including ear pain, a sensation of fluid, and dizziness, the Board has referred such symptomatology for additional development. 

In addition, the schedular rating criteria specifically provide for ratings for scars based on their location, quality, and associated symptomatology. See 38 C.F.R. § 4.118. In this regard, the Veteran's abdominal scars are superficial, stable, and linear, but are painful, particularly to the touch and with movement. The symptomatology and functional limitations imposed by the Veteran's abdominal scars are specifically contemplated by the criteria discussed above, including the effect on his daily life. The Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's right ear hearing loss and scar disability, the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports difficulty hearing others and decreased functional capacity as a result of his abdominal scars, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Entitlement to a compensable disability rating for right ear hearing loss is denied. 

For the entire rating period on appeal, entitlement to a disability rating of 10 percent, but no higher, for a scar disability is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


